                        Case 4:21-mj-00120-CFB Document 16 Filed 02/24/21 Page 1 of 1

 AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                           SouthernDistrict
                                                        __________ Districtofof__________
                                                                                Iowa

                    United States of America                                    )
                               v.                                               )       Case No. 4-21-MJ-000120-CFB
                                                                                )
                      Deborah Sandoval                                          )       Charging District: District of Columbia
                               Defendant                                        )       Charging District’s Case No.1-21-MJ-00242-GMH

       ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE CHARGES ARE PENDING
         After a hearing in this Court, the Defendant was released from custody. She is ordered to appear in the
District of Columbia where the charges are pending to answer those charges.
         The Defendant has waived her Identity Hearing (ECF 15); the Identity Hearing set for 11:45AM CST in the
Southern District of Iowa is canceled. She may request a Preliminary Hearing in the Charging District.
         She remains under the supervision of the U.S. Probation Office, under the terms of release entered February
19, 2021 (ECF 7). She is Ordered to appear in the District of Columbia via Zoom; instructions are available from the
Clerk of Court in either District.

 Place: U.S. District Court for the District of Columbia                                Courtroom No.: as directed by the Clerk of Court
          VIA ZOOM, per instructions of the Clerk of Court
                                                                                        Date and Time: 2/25/2021 1:00 pm




 Date: February 24, 2021
                                                                                                            Judge’s signature
                                                                                      Celeste F. Bremer, U. S. Magistrate Judge
                                                                                      U. S. District Court, Southern District of Iowa

                                                                                                         Printed name and title



          Print                         Save As...                                                                                      Reset
